UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6853


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE ANTHONY JOHNSON, a/k/a Tyrone A. Johnson,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:10-cr-00692-PWG-1)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John M. McKenna, BRENNAN MCKENNA & LAWLOR, CHTD., Greenbelt, Maryland,
for Appellant. Jonathan F. Lenzner, Acting United States Attorney, Thomas M. Sullivan,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Anthony Johnson appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release and denying reconsideration. We

review a district court’s denial of a compassionate release motion for abuse of discretion.

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021

WL 4733616 (U.S. Oct. 12, 2021). We have reviewed the record and conclude that the

court did not abuse its discretion and sufficiently explained the reasons for the denial. See

United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of compassionate release motion). We therefore affirm the

district court’s orders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2